Title: From George Washington to Colonel Thomas Procter, 24 March 1779
From: Washington, George
To: Procter, Thomas


Sir.
Head Quarters Middlebrook 24th March 1779.
Your letter of the 14th instant with its several inclosures, was regularly received.
I shall apply the whole to the purpose for which they were required. I am sir Your most hble serv.
G. W——n
P.S. you will be pleased to call upon the board of war for a resolve of Congress of the 15th Int. relating to the corps of Infantry Artillery mdash;and make your returns agreeably to the resolve.
